Citation Nr: 1414598	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  14-00 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from December 1953 to November 1955.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the St. Petersburg, Florida (RO), which denied service connection for bilateral hearing loss and tinnitus.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma (loud noise) during service.

2.  Symptoms of bilateral hearing loss did not begin during service and were not chronic during service.

3.  Symptoms of bilateral hearing loss were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were initially manifested some 48 years after service.

4.  Bilateral sensorineural hearing loss is not related to active service.

5.  Tinnitus was not manifested during active service or for many years thereafter, and is not related to service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2013). 

2.  The criteria for service connection for tinnitus have not been met..  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The timely September 2010 notice letter sent prior to the initial denial of the claims for service connection for bilateral hearing loss and tinnitus fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

The Veteran's service treatment records are not on file and, according to the record, were destroyed in a July 1973 fire at the National Archives and Records Administration.  See RO memorandum dated June 2011 (formal finding of unavailability).  The June 2011 notice letter advised the Veteran to submit any copies of his service treatment records; in a June 2011 statement, the Veteran informed the RO that he did not have any of his service treatment records in his possession, but the Veteran has submitted service personnel records.    

Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board finds that VA has met this duty.  In an October 2010 letter, the RO notified the Veteran of alternative forms of evidence to submit in lieu of service treatment records.  On the October 2010 National Archives and Records Administration Form 13055, for reconstruction of service medical data, the Veteran stated that he did not seek treatment in service for hearing loss or tinnitus.  

VA's duty to assist has also been met.  The Veteran was afforded a January 2011 VA audiological examination.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2011 VA examination report reflects that the history and complaints were recorded, all relevant testing was performed, and opinions were made and supported with a rationale.     

The claims file contains all available evidence pertinent to the issues.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records and the record contains sufficient evidence to make a decision on the issues.  Available post-service treatment records identified as relevant to the Veteran's claims have been obtained or otherwise submitted.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

Service connection for impaired hearing for VA purposes shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Regarding the element of current disability for hearing loss, the Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).

Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Tinnitus is not a "chronic disease" enumerated under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) are not for application.  See Walker, 708 F.3d 1331.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that his current bilateral hearing loss and tinnitus are related to noise exposure he sustained from flying aircraft and working as a cargo handler in service.

The Veteran's military occupational specialty (MOS), Cargo Handler (Loadmaster), has been identified as an occupation involving a high probability of noise exposure.  See Duty MOS Noise Spreadsheet, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board recognizes that the Veteran was exposed to significant acoustic trauma during active service.

The evidence does not demonstrate chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service separation.  As previously noted, the Veteran's service treatment records are not on file because they were destroyed in a July 1973 fire at the National Archives and Records Administration.  Notwithstanding, on the October 2010 National Archives and Records Administration Form 13055, for reconstruction of service medical data, the Veteran stated that he did not seek treatment in service for hearing loss or tinnitus.  The Veteran has not otherwise contended that he experienced chronic symptoms of hearing loss during service.  As to continuous symptoms of bilateral hearing loss since service separation, the Veteran reported on the June 2010 VA Form 21-526 that his hearing loss began in 2003; therefore, presumptive service connection under 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms because the Veteran has not reported chronic symptoms in service or continuous symptoms since service separation.  

The evidence also does not show that the Veteran's bilateral sensorineural hearing loss disability manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation as he was first diagnosed with sensorineural hearing loss in January 2011.  Symptoms of hearing loss did not manifest until 2003, some 48 years after service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.

The Board finds that the weight of the evidence demonstrates that tinnitus was not manifested during active service or for many years thereafter and has not been shown to have originated in service.  The Veteran reported on the June 2010 VA Form 21-526 that his hearing loss began in 2003; hence, the Veteran's own history at the VA examination did not even advance that tinnitus arose during service.  While the Veteran is competent to describe his experience of ringing in the ears in service and after service, and that he now experiences tinnitus, he has not contended that such symptoms occurred during service; the only history he gave was of the onset of tinnitus 48 years after service.  Charles v. Principi, 16 Vet. App. 370 (2002).  
 
Audiometric testing conducted at the January 2011 VA audiological examination establishes a "disability" of current bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 25, 35, 55, and 65 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 30, 30, 60, 60, and 70 decibels, respectively.  The VA audiologist diagnosed bilateral sensorineural hearing loss.

On the question of nexus between current bilateral sensorineural hearing loss and tinnitus and the in-service noise exposure, the Board finds that the weight of the evidence is against findings that the current bilateral hearing loss disability and tinnitus are causally related to the in-service noise exposure.  The first evidence of decreased bilateral hearing acuity and tinnitus was in 2003, approximately 48 years after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the lapse of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  In short, there is no competent evidence that relates the current hearing loss to active service.  

The VA medical opinion, coupled with the lay evidence from the Veteran showing an absence of hearing loss symptoms for decades after service, demonstrate that the Veteran's bilateral sensorineural hearing loss and tinnitus are not related to service, including to the loud noise exposure during service.  The January 2011 VA medical opinion weighs against a nexus between the current hearing loss and service.  After review of the record and consideration of the Veteran's in-service noise exposure, the January 2011 VA audiologist opined that the Veteran's bilateral hearing loss was less likely than not related to in-service acoustic trauma.  The reasons supporting the opinion were the delayed onset, as reported by the Veteran, of hearing loss symptomatology beginning many years after service, and that the more likely etiology of bilateral hearing loss was the aging process.  As to tinnitus, the January 2011 VA audiologist concluded that tinnitus could be assumed to be associated with the currently diagnosed bilateral sensorineural hearing loss.  Citing a 2006 National Academy of Sciences report entitled Noise and Military Service-Implications for Hearing Loss and Tinnitus, the January 2011 VA audiologist noted that tinnitus due to noise exposure is known to have a noticeable, immediate onset following acoustic trauma, or soon thereafter.  The VA audiologist reasoned that, given the delayed onset, the opinion was that tinnitus was less likely than not related to in-service noise exposure. 

The VA audiologist has specialized medical expertise and training in auditory matters, had adequate facts and data on which to base the medical opinion, and have provided a sound rationale for the medical opinion based on a factually accurate history provided by the Veteran.  There is no competent medical opinion to the contrary of record.  For these reasons, the January 2011 VA medical opinion is accorded probative value and outweighs the Veteran's assertions of nexus of hearing loss to service, given the absence of report of symptoms in service or for decades after service.  The Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claims of service connection 

for bilateral sensorineural hearing loss and tinnitus; consequently, the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


